

SIXTH AMENDMENT TO CREDIT AGREEMENT




THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment") dated as or February
28, 2006 is among HEARTLAND FINANCIAL USA, INC., a Delaware corporation (the
"Borrower"), each of the banks party hereto (individually, a "Bank" and
collectively, the "Banks") and THE NORTHERN TRUST COMPANY, as agent for the
Banks (in such capacity, together with its successors in such capacity, the
"Agent").
 
WHEREAS, the Borrower, the Agent and the Banks have entered into a Credit
Agreement dated as of January 31, 2004 (as heretofore amended, the "Credit
Agreement"); and


WHEREAS, the Borrower, the Agent and the Banks wish to extend the maturity of
the Credit Agreement;


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:


1.    Definitions. Terms defined in the Credit Agreement and not otherwise
defined herein shall have the respective meanings given to them in the Credit
Agreement and terms defined in the introductory paragraphs or other provisions
of this Amendment shall have the respective meanings attributed to them therein.
In addition, the following terms shall have the following meanings (terms
defined in the singular having a correlative meaning when used in the plural and
vice versa):


"Effective Date" shall mean February 28, 2006, if (i) this Amendment shall have
been executed and delivered by the Borrower, the Agent and the Banks and (ii)
the Borrower shall have performed its obligations under Section 4 hereof;


2.    Revolving Credit Commitment Termination Date, The definition of "Revolving
Credit Commitment Termination Date" in Section 9,1 of the Credit Agreement is
hereby amended to state in its entirety as follows


"Revolving Credit Commitment Termination Date" shall mean March 10, 200.6, as
such date may be extended pursuant to Section 1.1.0.


3.    Conditions to Effective Date. The occurrence of the Effective Date shall
be subject to the delivery of the following documents satisfactory to the Agent:
 
                            (a)  This Amendment.
 
                            (b)  The Consent of each of the Guarantors in the
form attached hereto.


4.    Effective Date Notice,. Promptly following the occurrence of the Effective
Date, the Agent shall give notice to the parties of the occurrence of the
Effective Date, which notice shall be conclusive, and the parties may rely
thereon; provided, that such notice shall not waiveor otherwise limit any right
or remedy of the Agent or the Banks arising out of any failure of any condition
precedent set forth in Section 3 to be satisfied,


5.     Ratification. The parties agree that the Credit Agreement, as amended
hereby, has not lapsed or terminated, is in full force and effect, and is and
from and after the Effective Date shall remain binding in accordance with their
terms.


6.     Representations and Warranties., The Borrower represents and warrants to
the Agent and the Banks that:


(a)  No Breach. The execution, delivery and performance of this Amendment will
not conflict with or result in a breach. of, or cause the creation of a Lien or
require any consent under, the articles of incorporation or bylaws of the
Borrower, or any applicable law or regulation, or any order, inj unction or
decree of any court or governmental authority or agency, or any agreement or
instrument to which, the Borrower is a party or by which it or its property is
bound.


(b)  Power and Action, Binding Effect, The Borrower has been duly incorporated
and is validly existing as a corporation under the laws of the State of Delaware
and has all necessary power and authority to execute, deliver and perform its
obligations under this Amendment and the Credit Agreement, as amended by this
Amendment; the execution, delivery and performance by the Borrower of this
Amendment and the Credit Agreement, as amended by this Amendment, have been duly
authorized by all necessary action on its part; and this Amendment and the
Credit Agreement, as amended by this Amendment, have been duly and validly
executed and delivered by the Borrower and constitute legal, valid and binding
obligations, enforceable in accordance with their respective terms.


(c)  Approvals. No authorizations, approvals or consents of, and no filings or
registrations with, any governmental or regulatory authority or agency or any
other person are necessary for the execution or delivery by the Borrower of this
Amendment, or the performance by the Borrower of the Credit Agreement, as
amended by this Amendment, or for the validity or enforceability thereof.


7.     Successors and Assigns.. This Amendment shall be binding upon and inure
to the benefit of the Borrower, the Agent and the Banks and their respective
successors and assigns, except that the Borrower may not transfer or assign any
of its rights or interest hereunder.


8.     Governing Law. This Amendment shall be governed by, and construed and
interpreted in accordance with, the internal laws of the State of Illinois.


9.     Counterparts,. This Amendment may be executed in any number of
counterparts and each party hereto may execute any one or more of such
counterparts, all of which shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopy shall be as effective as delivery of a manually executed counterpart of
this amendment.
 
10.    Expenses, Whether or not the effective date shall occur, without limiting
the obligations of the Borrower under the Credit Agreement, the Borrower agrees
to pay, or to reimburse on demand, all reasonable costs and expenses incurred by
the Agent in connection with the negotiation, preparation, execution, delivery,
modification, amendment or enforcement of this Amendment and the other
agreements, documents and instruments referred to herein, including the
reasonable fees and expenses of Mayer, Brown, Rowe & Maw LLP, special counsel to
the Agent, and any other counsel engaged by the Agent.


[Signature Page Follows]
 


 

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Amendment has been executed as of the date first above
written.


HEARTLAND FINANCIAL USA, INC.
By: /s/ John K. Schmidt
Name: John K. Schmidt
Title: EVP, CFO, COO


THE NORTHERN TRUST COMPANY,
As Agent


By: /s/ Lisa McDermott
Name: Lisa McDermott
Title: Vice President


BANKS:


THE NORTHERN TRUST COMPANY
By: /s/ Lisa McDermott
Name: Lisa McDermott
Title: Vice President


HARRIS N.A. (successor by merger with Harris Trust and
Savings Bank)
By: /s/ Thomas J. Wilson
Name: Thomas J. Wilson
Title: Vice President


U.S. BANK NATIONAL ASSOCIATION
By: /s/ Neil J. Havlik
Name: Neil J. Havlik
Title: Correspondent Officer

 
 

--------------------------------------------------------------------------------

 

GUARANTOR ACKNOWLEDGEMENT


Each of the undersigned Guarantors hereby acknowledges and consents to the
Borrower’s execution of this Amendment.




CITIZENS FINANCE CO.    ULTEA, INC.
By: /s/ John K. Schmidt    By: /s/ John K. Schmidt
Title: Treasurer     Title: Treasurer



 
 

--------------------------------------------------------------------------------

 

CERTIFICATE


 
The undersigned as Executive Vice President, Chief Financial Officer and Chief
Operating Officer of Heartland Financial USA, Inc., hereby certifies as follows:
 
1.  No Default, as defined in the Credit Agreement among Heartland Financial
USA, Inc. (the "Borrower"), certain banks and The Northern Trust Company as
agent, as amended ("Credit Agreement") has occurred and is continuing.


2.  The representations and warranties of the Borrower in Section 6 of the
Credit Agreement and in Section 7 of the Fourth Amendment and Waiver to Credit
Agreement dated as of March 1, 2005, are true and correct on and as of the date
hereof.
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of March 1,
2005.






HEARTLAND FINANCIAL USA, INC.
By: /s/ John K. Schmidt
Name: John K. Schmidt
Title: EVP, CFO, COO



